Obagi: Strategic Direction Information Meetings Welcome to the Obagi Transformation We’ve been transforming women’s skin for more than 20 years. Now it’s our turn. SAFE HARBOR 1 Today’s presentation contains forward-looking statements that can be identified by the use of forward looking terminology such as the words "believes," "expects," "may," "will," "should," "potential," "anticipates," "plans," or "intends" and similar expressions. Such forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause actual results, events or developments to be materially different from the future results, events or developments indicated in such forward-looking statements.Actual events and performance may differ materially from expectations.Such factors include, but are not limited to the ability to successfully implement the new online e-Commerce sales and fulfillment strategy, variability of quarterly operating results, intense competition our products face and will face in the future, and the fact that our ability to commercially distribute our products may be significantly harmed if the state or federal regulatory environment governing our products changes. A more detailed discussion of these and other factors that could affect results is contained in our filings with the U.S. Securities and Exchange Commission.These factors should be considered carefully and readers are cautioned not to place undue reliance on such forward-looking statements.No assurance can be given that the future results covered by the forward-looking statements will be achieved.The forward-looking statements in this presentation speak only as of the date they are made and Obagi Medical Products does not intend to update this information. BUSINESS OVERVIEW 2 Obagi Medical Products: Who We Are •Founded in 1997 •Headquarters: Long Beach, CA •Employees: 199, including 141 in Sales & Marketing •Accounts: Estimated ~12,500 physicians in U.S. •Profitable, positive cash flow business •Specialty pharmaceutical company that develops, markets and sells proprietary topical aesthetic and therapeutic prescription- strength skin care systems •Designed to prevent and improve the most common and visible skin disorders in adults Leading Company in the Physician-Dispensed Skin Care Market 3 •Segment: Medical care providers, spas/skin salons and specialty retail stores •2010 combined market: $900 million+1 •Sector: OMPI participates almost solely in the medical care provider channel - $303 million in •Segment CAGR: 7.1% 2006 to 2011 •OMPI CAGR: 8.0% (includes 1.0% negative impact relating to Texas) •OMPI market leader: all years, currently ~2x its nearest competitor Obagi’s Existing Addressable Market 4 1.Source: Kline & Company, Inc. Obagi Maintains Leading Brand Recognition 5 Elite Products Medical/Spa Estee Lauder Laura Mercier Chanel Clinique Dior Kate Sommerville Lancõme Department Store $$ Drug Store $ Oil of Olay L’Oreal Cetaphil Dove Clearasil Neutrogena Aveeno St. Ives Clean & Clear Obagi Kinerase LaMer SkinCeuticals MD Forte La Roche Posay Kiehl’s SkinMedica NeoStrata Murad Preuage LaPraine (spa) (medical) Dermalogica Glytone •At the apex of the hierarchy of consumer attitudes, aspirations and perceptions •OMPI: leader overall in the segment, and also in a number of sub-categories •Nu-Derm: leading brand in the entire segment, with 20% of all revenues •ELASTIderm: leading eye treatment, 20% of sub-segment •CLENZIderm: leading acne treatment dispensed by physicians, more than 30% of sub-segment Obagi’s Market-Leading Products 6 7 Obagi’s Core Business is Robust •The Obagi brand value and goodwill is reflected in the Company’s strength and stability •Products are accepted as clinically proven and effective by medical professionals and by consumers •Physician-dispense model enabled OMPI to compete and win in a market targeted by much larger companies •OMPI dominates the physician-dispense segment it helped create •At the apex of the hierarchy of consumer attitudes, aspirations and perceptions OBAGI TRANSFORMATION: EXPANDING THE ADDRESSABLE MARKET 8 •In the new global consumer community, strong brands have extraordinary opportunities •Social media brings consumer behaviors and preferences visible to the masses (Facebook, Twitter, 4Square, etc.) •Virtual communities are fast becoming the biggest factor in consumer purchasing decisions •In a global consumer community connected by the web and social media, the power of the Obagi brand can drive consumer action •Our research indicates that millions of consumers are already searching for us on the web every year Leveraging Strength of Obagi’s Brand to Capitalize on Global Online Communities 9 •OMPI’s true revenue potential is bottled up: –In the US alone, at least 60 million women represent potential
